         Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 1 of 13                       FILED
                                                                                     2020 Jun-29 PM 02:52
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

CURTIS TAYLOR,
         Plaintiff,

v.
                                                       Case No.: 4:19-cv-399-CLM
ANDREW SAUL, Commissioner
of Social Security,
         Defendant.


                             MEMORANDUM OPINION

        Curtis Taylor (“Claimant” or “Taylor”) filed claims for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) with the Social

Security Administration (“SSA”). The Commissioner denied Taylor’s claims.

     Taylor thus brings this action, alleging four errors on the part of the SSA: (1) that

the Administrative Law Judge (“ALJ”) used an improper pain standard; (2) that the

ALJ “failed to evaluate Claimant’s cirrhosis pursuant to Listing 5.05 chronic liver

disease”; (3) that the ALJ’s determination that Taylor could perform his past relevant

work is not supported by substantial evidence; and (4) that the ALJ’s determination

that Taylor retains sufficient residual functional capacity to perform “light” work is

not supported by substantial evidence. Doc. 12 at 1. As explained within, none of

these arguments have merit.



                                             1
        Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 2 of 13




                                    Statement of the Case

   A. Factual Background

      Taylor was 46 years old at the time of the administrative hearing. He has a

high school diploma and has completed some college but has not earned a degree.

He worked as a welder for 13 years. His most recent employer was Baggett’s Trailer

Connection in Piedmont, Alabama. He started work there as a painter and continued

in that capacity for about two years. He then transitioned into a role as a welder and

remained in that position for almost nine years. His final position with Baggett’s was

as a sales representative, a role he occupied for about six months. Doc. 12, 4. He was

terminated in January 2016, supposedly because he “got sick and got put in the

hospital.” Doc. 8-3, 40.

      Taylor testified that he received indication that Baggett’s would not be

interested in rehiring him. He also testified that he had looked into working for a

construction company owned by his father’s friend, and he apparently did try

working there but could not work a full day and his employer did not like his having

to remove his shoes to tend to his feet at regular intervals.

      At the time of the hearing before the ALJ, Taylor had custody of his then 18-

year-old nephew but was living alone. Taylor had not had a driver license in “about

15 years.” He was helping his parents care for three minor children, one of whom

had cerebral palsy. Id. at 36-38.


                                            2
          Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 3 of 13




   B. Determining Disability

      The SSA has created the following five-step process to determine whether an

individual is disabled and thus entitled to benefits under the Social Security Act:

                                   The 5-Step Test
 Step 1     Is the Claimant engaged in substantial    If yes, claim denied.
            gainful activity?                         If no, proceed to Step 2.
 Step 2     Does the Claimant suffer from a severe,   If no, claim denied.
            medically-determinable impairment or      If yes, proceed to Step 3.
            combination of impairments?
 Step 3     Does the Step 2 impairment meet the       If yes, claim granted.
            criteria listed in 20 C.F.R. Pt. 404,     If no, proceed to Step 4.
            Subpt. P, Appx. 1?

                     *Determine Residual Functional Capacity*
 Step 4     Does the Claimant possess the residual    If yes, claim denied.
            functional capacity to perform her past   If no, proceed to Step 5.
            relevant work?

 Step 5     Is the Claimant able to do any other     If yes, claim denied.
            work considering her residual functional If no, claim granted.
            capacity, age, education, and work
            experience?

See 20 C.F.R. §§ 404.1520(a), 404.1520(b) (2019) (Step 1); 20 C.F.R. § 404.1520(c)

(2019) (Step 2); 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 (2019) (Step 3); 20

C.F.R. § 404.1520(e-f) (2019) (Step 4); 20 C.F.R. § 404.1520(g) (2019) (Step 5).

      As shown in the gray-shaded box, there is an intermediate step between Steps

3 and 4 that requires the ALJ to determine a claimant’s “residual functional capacity”

(“RFC”), which is the claimant’s ability to perform physical and mental work

                                          3
        Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 4 of 13




activities on a sustained basis.

   C. Taylor’s Claims and the ALJ’s Decision

      The SSA reviews applications for disability benefits in three stages: (1) initial

determination, including reconsideration; (2) review by an ALJ, and (3) review by

the SSA Appeals Council. See 20 C.F.R. § 404.900(a)(1-4) (2019).

      Taylor applied for DIB and SSI benefits in March 2016, claiming that he was

unable to work due to various ailments, including cellulitis, cirrhosis, carpal tunnel

syndrome, hepatitis C, and back problems. After an initial denial in July 2016,

Taylor requested a hearing, which was held on November 9, 2017. The ALJ issued

an opinion denying Taylor’s claims in March 2018.

      At Step 1, the ALJ determined that Taylor was not engaged in substantial

gainful activity, and thus his claim would progress to Step 2. Doc. 8-3, 20.

      At Step 2, the ALJ determined that Taylor suffered from the following severe

combination of impairments: cellulitis and cirrhosis. Id. Accordingly, the ALJ

proceeded to Step 3.

      At Step 3, the ALJ found that none of Taylor’s impairments, individually or

combined, met or equaled the severity of the impairments listed in 20 CFR Part 404,

Subpart P, Appendix 1. Doc. 8-3, 23. Thus, the ALJ next had to determine Taylor’s

residual functional capacity.




                                          4
          Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 5 of 13




         The ALJ determined that Taylor had the residual functional capacity “to

perform light work as defined in 20 CFR 404.1567(b) and 416.967(b),” with certain

exceptions:

         • Taylor was limited to walking/standing for four hours of an eight-hour
           workday;

         • Taylor could not crouch, kneel, or crawl; and,

         • Taylor “must avoid all exposure to hazards such as unprotected heights
           and hazardous machinery.”
(Id.).

         At Step 4, the ALJ determined that Taylor could perform his past work as a

sales representative. Id. at 25. While unnecessary, the ALJ proceeded to Step 5 and

determined that Taylor could perform many jobs in the national economy, such as

assembler, wire worker, and garment sorter. Id. at 25-26. The Appeals Council

denied Taylor’s request for review of the ALJ’s decision (id. at 2), making the ALJ’s

opinion the decision of the Commissioner.

   D. The Present Case / Standard of Review

         Taylor filed this case under 42 U.S.C. § 405(g), which limits this court to

determining whether (a) the ALJ made a legal error or (b) the ALJ’s fact findings

are supported by “substantial evidence.” See Richardson v. Perales, 402 U.S. 389,

390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). The bar for

“substantial evidence” is low; it is merely “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” Perales, 402 U.S. at 401.
                                           5
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 6 of 13




                                     Analysis

      Taylor attacks the Commissioner’s decision on four grounds. Doc. 12 at 1.

The Court will address each of Taylor’s arguments in turn.

I.    Did the ALJ properly apply the pain standard?

      When a claimant relies on subjective testimony regarding pain to support a

disability claim, the ALJ must apply the following two-step “pain standard”:

      1. The claimant must present “evidence of an underlying medical
         condition”; and, if he does,
      2. The claimant must either
            a. Present “objective medical evidence confirming the severity
               of the alleged pain,” or
            b. Show that “the objectively determined medical condition can
               reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citations omitted).

      Taylor claims that the ALJ “accurately stated the pain standard but failed to

properly apply the standard.” Doc. 12 at 15. Taylor does not, however, explain what

the ALJ did wrong; he simply recites the ALJ’s decision and then some of the

evidence that he (Taylor) presented. Accordingly, the court determines de novo

whether the ALJ applied the pain standard correctly, then determines whether

substantial evidence supports the ALJ’s decision.

      A. The ALJ applied the standard correctly.

      The ALJ recited the pain standard thusly:




                                        6
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 7 of 13




      In considering the claimant’s symptoms, the undersigned must follow
      a two-step process in which it must first be determined whether there is
      an underlying medically determinable physical or mental
      impairment(s)—i.e. an impairment(s) that can be shown by medically
      acceptable clinical or laboratory diagnostic techniques—that could
      reasonably be expected to produce the claimant’s pain or other
      symptoms.

      Second, once an underyling physical or mental impairment(s) that
      could reasonably be expected to produce the claimant’s pain or other
      symptoms has been shown, the undersigned must evaluate the intensity,
      persistence, and limiting effects of the claimant’s symptoms to
      determine the extent to which they limit the claimant’s functional
      limitations. For this purpose, whenever statements about the intensity,
      persistence, or functionally limiting effects of pain or other symptoms
      are not substantiated by objective medical evidence, the undersigned
      must consider other evidence in the record to determine if the
      claimant’s symptoms limit the ability to do work-related activities.

Doc. 8-3 at 23. Taylor admits this is a correct recitation of the two-step standard.

Doc. 12 at 15.

      The ALJ then applied this (admittedly correct) standard to the evidence, id. at

23-24, and concluded:

      After careful consideration of the evidence, the undersigned finds that
      the claimant’s medically determinable impairments could reasonably
      be expected to cause the alleged symptoms; however the claimant’s
      statements concerning the intensity, persistence and limiting effects of
      these symptoms are not entirely consistent with the medical evidence
      and other evidence in the record for the reasons explained in this
      decision.

Id. at 24. In other words, the ALJ found that Taylor made it past the first step—i.e.,

he showed evidence of a medically determinable impairment—but not the second

step of linking his subjective pain symptoms to the medically determinable
                                          7
        Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 8 of 13




impairment. Accordingly, the record refutes Taylor’s assertion that the ALJ failed

to apply the proper standard.

      B. The ALJ’s decision is supported by substantial evidence.

      While Taylor fails to couch it this way, his argument is better read as a

challenge to the ALJ’s conclusion—not a challenge to the law the ALJ applied. So

the court’s job is to determine whether substantial evidence supports the ALJ’s

conclusion that Taylor could not show that the objectively determined medical

condition(s) could reasonably be expected to give rise to the claimed pain, see

Wilson, 284 F.3d at 1225, because Taylor’s testimony was inconsistent “with the

medical evidence and other evidence in the record.” Doc. 8-3 at 24.

      After reciting Taylor’s testimony and the statement of his friend, Tonya

Westbrook, both of which supported Taylor’s position, id. at 23-24, the ALJ recited

notes from Taylor’s February 2016 hospitalization and notes from Dr. Celtin

Robertson’s consultative medical examination of Taylor that contradicted the two

subjective statements. Id. at 24. The ALJ gave “great weight” to Dr. Robertson’s

opinion that Taylor was limited “to light exertional work” (id.) and found it to align

with the ALJ’s own finding that Taylor could perform light exertional work. Having

reviewed the records, including those cited by Taylor in his brief, the court finds that

a reasonable mind could reach the same conclusion as the ALJ; thus, the ALJ’s

decision is supported by substantial evidence.


                                           8
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 9 of 13




II.   Did the ALJ properly evaluate whether Taylor’s cirrhosis met or equaled
      Listing 5.05?

      The ALJ concluded in Step 3 that none of Taylor’s impairments, singly or in

combination, met or equaled a listing. Doc. 8-3, 23. Taylor’s argument regarding

Step 3 can be broken into two parts.

      First is Taylor’s assertion that the ALJ “made no attempt to determine if the

criteria of Listing 5.05 had been met[.]” Doc. 12 at 19. But the record refutes this

claim, particularly the ALJ’s statement that she “considered all of the claimant’s

impairments individually and in combination…. In making this determination,

consideration has been given all [sic] the listings, with special attention to listings

1.02, 4.00, 5.05, and 12.06.” Doc. 8-3, 23 (emphasis added).

      Second is Taylor’s argument that, because the ALJ lacked medical expertise,

she should have ordered a consultative examination or otherwise sought a

professional medical opinion whether Taylor’s cirrhosis met or equaled Listing 5.05

(chronic liver disease). Doc. 12, 17-21. Taylor cites Holladay v. Bowen, 848 F.2d

1206 (11th Cir. 1988), Reeves v. Heckler, 734 F.2d 519 (11th Cir. 1984), and two

unpublished opinions from the District of Massachusetts and the Northern District

of Georgia, to support his argument. Id. at 18-19.

      But the quotations Taylor pulls from these opinions merely reaffirm the

general rule that the ALJ’s decision must be supported by substantial evidence. The

language most favorable to Taylor is the Eleventh Circuit’s observation that “it is
                                          9
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 10 of 13




reversible error for an ALJ not to order a consultative examination when such an

evaluation is necessary for him to make an informed decision.” Reeves, 734 F.2d at

522 n.1. This language, which is not part of the court’s holding in Reeves (“we do

not base our decision on this issue”), does not articulate another requirement beyond

the one that an ALJ’s decision be supported by substantial evidence. Id. It only

reaffirms that an ALJ must sufficiently develop the facts to make an informed

decision supported by substantial evidence. Examination of the opinion from which

the Reeves court drew the quoted language makes this clear. Ford v. Secretary of

Health and Human Services, 659 F.2d 66, 68-9 (5th Cir. 1981). Taylor’s argument

can thus be reduced to whether the ALJ’s determination that Taylor’s cirrhosis did

not meet or equal Listing 5.05 is supported by substantial evidence.

      Taylor cites medical records, containing a finding of “mild early cirrhosis,”

from a trip to the emergency room in February 2016 to support his contention that

he has an impairment that meets or equals Listing 5.05B. Doc. 12, 20-21. There are

several different ways a claimant can show that his or her impairment(s) meets or

equals Listing 5.05B, but a single doctor’s notation that an ultrasound showed “mild

early cirrhosis” is insufficient. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 5.05B. As

the government points out in its response, a claimant bears the burden of proving

that his impairment meets or equals a listing. See Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001); Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991). The


                                         10
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 11 of 13




Court, based on the record before it, concludes that substantial evidence supports the

ALJ’s determination that Taylor did not meet that burden.

III.   Was the ALJ’s determination that Taylor could perform past relevant
       work made in accordance with the proper legal standards and supported
       by substantial evidence?

       Taylor contends that the ALJ’s Step 4 determination that Taylor could

perform his past work as a sales representative is not supported by substantial

evidence and that the ALJ failed to properly develop the record on the physical

requirements of that job. Taylor cites many cases in the relevant section of his brief

for the proposition that an ALJ must develop evidence on the physical requirements

of past relevant work or variations on that theme. Doc. 12, 21-25. As was the case

with respect to Taylor’s previous argument, all of this, boiled down, merely restates

the general requirement that an ALJ’s decision be supported by substantial evidence

from an adequately developed evidentiary record.

       The court’s task is thus to determine whether substantial evidence supports

the ALJ’s finding at Step 4. To evaluate whether Taylor could perform past relevant

work, the ALJ consulted a vocational expert. That expert testified that, even with his

various physical limitations, Taylor could still perform his past work as a sales

representative. Doc. 8-3, 54-55.

       An ALJ may properly rely on the testimony of a vocational expert and the

information in the Dictionary of Occupational Titles (“DOT”) and is not required to


                                         11
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 12 of 13




develop a factual record about the physical requirements of a particular job. See 20

C.F.R. § 404.1560(b)(2) (seemingly contemplating the DOT and expert testimony

as the primary sources of relevant information in this context). The court finds that

this expert testimony constitutes substantial evidence sufficient to support the ALJ’s

finding that Taylor could perform his past work as a sales representative.

IV.   Was the ALJ’s finding that Taylor retained the residual functional
      capacity to perform light work supported by substantial evidence?

      Taylor’s final argument is a second attack on the ALJ’s RFC finding. This

time, Taylor argues that “[w]hile the ALJ summarized the medical evidence, the

RFC assessment is simply conclusory and does not contain any rationale or reference

to the supporting evidence, as required by SSR 96-8p.”

      Social Security Ruling 96-8p requires, among other things, that an ALJ

provide a “narrative discussion:” “The RFC assessment must include a narrative

discussion describing how the evidence supports each conclusion, citing specific

medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” That the ALJ failed to provide such a discussion is the

heart of Taylor’s argument, at least as the court understands it.

      In her opinion, the ALJ engages in several pages of discussion, citing hearing

testimony, the February 2016 medical report cited by Taylor in his argument about

Listing 5.05, records of a consultative examination performed by Dr. Celtin

Robertson, and other records. Doc. 8-3 at 23-25. While the ALJ could have added
                                          12
       Case 4:19-cv-00399-CLM Document 16 Filed 06/29/20 Page 13 of 13




more explanation that tied each piece of evidence to each conclusion, then weaved

each piece into a longer narrative, the court finds that the relevant section of the

ALJ’s opinion constitutes a “narrative discussion” sufficient to satisfy the

requirements of SSR 96-8p.

      Having reviewed all the records cited by Taylor and the ALJ, the Court again

finds that the ALJ’s decision on RFC is supported by substantial evidence.

                                    Conclusion

      As explained above, each of Taylor’s arguments boils down to whether the

ALJ’s decision is supported by substantial evidence. Given the record before it, and

the fact that “substantial evidence” is only “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” the court finds that each

step of the ALJ’s decision is supported by substantial evidence. Perales, 402 U.S. at

401. The Commissioner’s decision is therefore due to be AFFIRMED.

      DONE on June 29, 2020.


                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                         13
